Citation Nr: 0844309	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-36 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1951 to 
July 1952.  



This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, the veteran's VA treatment records on file date to 
September 2006, some two years ago.  So if he has since 
received additional relevant treatment, these records should 
be obtained.  38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA is charged with constructive, if 
not actual, knowledge of evidence generated by VA).  

Second, a remand is required for an addendum from the August 
2005 VA medical examiner to provide a statement as to whether 
the veteran's service-connected orthopedic disorders, 
standing alone, prevent him from securing or following a 
substantially gainful occupation, without consideration of 
his advanced age and nonservice-connected disorders.  

In this case, the veteran has the following service-connected 
disabilities: degenerative disc disease of the lumbar spine, 
rated as 60 percent disabling; arthritis of the cervical 
spine, rated as 10 percent disabling; subluxation of the left 
knee, rated as 10 percent disabling; subluxation of the right 
knee, rated as 10 percent disabling; arthritis of the left 
knee, rated as 10 percent disabling; and arthritis of the 
right knee, rated as 10 percent disabling.  The combined 
service-connected disability rating is 80 percent, with 
consideration of the bilateral factor for both knees.  See 38 
C.F.R. §§ 4.25 (combined ratings table), 4.26.  Therefore, 
the percentage criteria for TDIU are met.  

Consequently, the only remaining question in this case is 
whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  Id.  Notably, individual 
unemployability must be determined without regard to any 
nonservice-connected disabilities or the veteran's advancing 
age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

In this regard, the August 2005 VA examiner provided a 
thorough examination of the veteran's service-connected 
disabilities, but did not make a specific determination as to 
the impact of these disorders on the veteran's ability to 
secure a substantially gainful occupation.  Notably, VA 
treatment records dated from 2004 to 2006 also reveal 
significant symptomatology due to the veteran's nonservice-
connected kidney failure, congestive heart failure, and a 
respiratory disorder.  These nonservice-connected disorders 
appear to cause considerable functional impairment.  There is 
also some documentation of complaints and treatment in VA 
treatment records for his service-connected orthopedic 
disorders.  Thus, this VA examiner should provide an opinion 
as to whether the veteran's service-connected disorders, by 
themselves, would cause unemployability.  A remand is 
required to obtain a clarification on this central issue.  
Another VA examination is not necessary in order to provide 
this opinion, unless the August 2005 VA examiner is no longer 
available.      

Accordingly, the case is REMANDED for the following action:

1.	Contact the veteran to ascertain where 
he has had any additional relevant 
treatment at a VA facility since 
September 2006.  Then obtain the 
records of any relevant medical 
treatment after September 2006, 
including records from the VA 
Outpatient Clinic (VAOPC) in Orlando, 
Florida, and VA Medical Center (VAMC) 
in Tampa, Florida.  All attempts to 
secure these records, and any response 
received, must be documented in the 
claims file.  If no records are 
available, a response to that effect is 
required and should be documented in 
the file.

2.	Once any additional VA treatment 
records dated after September 2006 are 
secured, request that the previous 
August 2005 VA examiner provide an 
addendum to his previous opinion if he 
is still available.  Specifically, the 
examiner should provide a clarification 
as to whether the veteran's service-
connected orthopedic disorders, 
standing alone, prevent him from 
securing or following a substantially 
gainful occupation, without 
consideration of his advanced age and 
nonservice-connected disorders.  In 
other words, only the impact of the 
veteran's service-connected disorders 
on the veteran's ability to secure or 
follow a substantially gainful 
occupation should be assessed, as this 
is the central consideration for a 
TDIU.  The claims file, including a 
complete copy of this remand, must be 
made available for review of the 
veteran's pertinent medical history - 
including, in particular, the records 
of the treatment in question, 
especially any additional VA treatment 
records dated after September 2006.  
The examiner should provide a 
discussion of the rationale for the 
opinion rendered with consideration of 
the pertinent medical evidence of 
record.  Another VA examination is not 
necessary in order to provide this 
opinion, unless the previous August 
2005 VA examiner is no longer 
available.    

3.	Then readjudicate the TDIU claim at 
issue, in light of the additional 
evidence obtained.  If this claim is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate consideration 
of his TDIU claim.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



